Case: 16-60097      Document: 00513988501         Page: 1    Date Filed: 05/11/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                    No. 16-60097                                   FILED
                                  Summary Calendar                             May 11, 2017
                                                                              Lyle W. Cayce
                                                                                   Clerk
MOHAMED SOLAIMAN HOSSAIN,

                                                 Petitioner

v.

JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A200 683 162


Before JONES, WIENER, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Petitioner Mohamed Solaiman Hossain, a native and citizen of
Bangladesh, petitions for review of an order of the Board of Immigration
Appeals (BIA) denying his motion to reopen his removal proceedings. Hossain
contends that the BIA abused its discretion when it ruled that previously
unavailable evidence of changed country conditions in Bangladesh did not
justify relief. He submitted his wife’s declaration in which she averred that


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-60097    Document: 00513988501     Page: 2   Date Filed: 05/11/2017


                                 No. 16-60097

she was assaulted by members of the ruling political party.        She further
asserted that those party members threatened to harm Hossain and his family
because of his work for the opposition party. Hossain also submitted medical
reports, news articles, photographs, and the 2014 State Department Human
Rights Report on Bangladesh.
      The BIA appropriately compared conditions in Bangladesh at the time
of Hossain’s removal hearing with the conditions there when Hossain filed the
motion to reopen. See Gotora v. Holder, 567 F. App’x 219, 222 (5th Cir. 2014)
(citing In re S-Y-G, 24 I. & N. Dec. 247, 253 (BIA 2007)); see also Panjwani v.
Gonzales, 401 F.3d 626, 633 (5th Cir. 2005) (comparing conditions at the time
the alien was ordered removed to those at the time the alien filed the motion
to reopen). The evidence of conditions in Bangladesh, as catalogued in the
State Department’s country reports, support the BIA’s conclusion that political
violence in Bangladesh remained ongoing, which is insufficient to compel a
determination of changed country conditions. See Singh v. Lynch, 840 F.3d
220, 222 (5th Cir. 2016).
      The assault on Hossain’s wife confirms that political violence continues
to occur in Bangladesh and does not compel the conclusion that violence has
escalated to the point that conditions have changed. See Gomez-Palacios v.
Holder, 560 F.3d 354, 358 (5th Cir. 2009). Moreover, the threats made against
Hossain and his family amount to changes in personal circumstances that do
not constitute changes in country conditions. See Singh, 840 F.3d at 222-23.
      To the extent that Hossain complains that the BIA neglected to examine
all of the evidence he presented, the BIA’s analysis reflected that it
meaningfully considered all relevant evidence. See Abdel-Masieh v. I.N.S., 73
F.3d 579, 585 (5th Cir. 1996).




                                      2
    Case: 16-60097    Document: 00513988501    Page: 3   Date Filed: 05/11/2017


                                No. 16-60097

      The BIA’s decision was “not capricious, racially invidious, utterly
without foundation in the evidence, or otherwise so irrational that it [was]
arbitrary rather than the result of any perceptible rational approach.” Singh,
840 F.3d at 222 (internal quotation marks and citation omitted). The BIA did
not abuse its discretion in denying Hossain’s motion to reopen, so his petition
for review is DENIED.




                                      3